Reasons for Allowance
Claim 1-2, 6-8, 10-17 and 19 allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and 15, the prior art of record fails to disclose or render obvious the claim including, “…wherein a first microstrip antenna line of the transmitting or receiving antenna and a second microstrip antenna line of the transmitting or receiving antenna are arranged on opposing sides of a third microstrip antenna line of the transmitting or receiving antenna, wherein the microstrip antenna lines of the parasitic elements are arranged on a side of the first microstrip antenna line of the transmitting or receiving antenna that is opposite the side facing the third microstrip antenna line of the transmitting or receiving antenna…” For example, the claimed invention is not taught by the prior art reference Hansen (WO2008028739A1), Piazza (US 20150333413 A1) and/or Ono (US 8626242 B2). There is no reason or suggestion in the prior art reference for one of ordinary skill in the art to modify Hansen, Piazza, and Ono to include the claimed invention of claim 1 and 15.
Dependent claim 2, 6-8, and 10-14 is allowable based on its dependence on claim 1. Dependent claim 16-17 and 19 is allowable based on its dependence on claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845